                                                                                                    Electronically Filed - City of St. Louis - January 21, 2021 - 11:46 AM
    Case: 4:21-cv-00282-NCC Doc. #: 7 Filed: 03/05/21 Page: 1 of 4 PageID #: 34
                                                                               2122-CC00172

                               IN THE CIRCUIT COURT OF
                                ST. LOUIS CITY, MISSOURI

KORI YOUNGER,                              )
                                           )
                    Plaintiff,             )         Cause No.:
                                           )
vs.                                        )
                                           )         Division:
TIN ROOF ST. LOUIS, LLC.,                  )
      Serve: National Registered Agents, Inc)
      120 South Central Ave                )         PLAINTIFF DEMANDS
      Clayton, MO 63105                    )         TRIAL BY JURY
                                           )         ON ALL COUNTS
                    Defendant.             )

                                           PETITION

       COMES NOW, Plaintiff, KORI YOUNGER, through counsel, and states as follows for

her Petition for damages against TIN ROOF ST. LOUIC, LLC:

                           FACTS COMMON TO ALL COUNTS

       1.      At all times relevant to this cause of action, Plaintiff, Kori Younger (hereafter

“Younger”), is and was a of legal age and a resident of St. Louis County, Missouri.

       2.      At all times relevant to this cause of action, Defendant Tin Roof St. Louis, LLC

(hereafter “Tin Roof”) is and was a for profit business organized and operating under the laws of

the State of Missouri and located at 1000 Clark Ave in Saint Louis City, Missouri.

       3.      All acts and omissions that make up this cause of action for damages occurred at

1000 Clark Ave in Saint Louis City, Missouri.

       4.      This claim accrued on June 12, 2019 at approximately 11:45 p.m.

       5.      On June 12, 2019, the St. Louis Blues Hockey team won the Stanley Cup.

       6.      On that date, Tin Roof threw a party where they encouraged heavy alcohol

consumption and provided large mugs to their patrons.



                                               1
                                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 11:46 AM
    Case: 4:21-cv-00282-NCC Doc. #: 7 Filed: 03/05/21 Page: 2 of 4 PageID #: 35




       7.      At approximately 10:50 p.m. Kori Younger arrived to Tin Roof to meet up with

some friends after attending BINGO with her grandmother.

       8.      At some point, Younger’s friend texted her to “come save him” from a patron,

Caroline Nishimura (hereafter “Nishimura”), who was intoxicated from the drinks she was

served at Tin Roof.

       9.      Younger approached her friend to “run interference” from Nishimura.

       10.     At that time, Nishimura physically pushed Younger’s friends starting an

altercation with numerous patrons.

       11.     In response to that, Kori Younger flagged down employees of Tin Roof to diffuse

the situation, but who ultimately approached the group and forcibly removed all of them from

inside the bar. The Tin Roof employees did not listen to what happened.

       12.     Tin Roof employees brought Younger, her friend and Nishimura to the same exit

even though there are multiple exits at Tin Roof. This is an area where patrons of Tin Roof are

directed to smoke and where Tin Roof directs its line to form.

       13.     Tin Roof employees allowed Nishimura to keep her free mug with her.

       14.     Tin Roof Employees brought Younger, her friend and Nishimura to the area set

aside for Tin Roof patron to smoke cigarettes and where there line forms.

       15.     Immediately after, the Tin Roof employees released Nishimura, and within clear

view and reach of the Tin Roof employees, Nishimura grabbed Younger from behind by the hair.

       16.     Younger struggled to get away from Nishimura for some time while Tin Roof

employees stood idly by watching.




                                               2
                                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 11:46 AM
    Case: 4:21-cv-00282-NCC Doc. #: 7 Filed: 03/05/21 Page: 3 of 4 PageID #: 36




       17.    While Younger struggled to get away from Nishimura who had her from behind,

the crowd of onlookers began cheering which should have alerted additional Tin Roof employees

to the danger they had put Younger in.

       18.    Ultimately, Nishimura struck Younger in the head with the mug provided by Tin

Roof in an area reserved for Tin Roof smokers and where the Tin Roof line forms.

       19.    All the act and omissions that form the cause of action against Tin Roof were

made by duly authorized agents and or servants of Tin Roof.

       20.    Tin Roof, through its duly authorized agents and or servants was negligent in one

or more of the following ways:

              a.      They overserved Caroline Nishimura alcohol;

              b.      They did not investigate what caused Nishimura to initiate violence

                      against Younger’s friends;

              c.      They forcibly brought Younger and Nishimura to the same area

                      when Tin Roof has multiple exits;

              d.      They failed to separate Nishimura from the others;

              e.      They allowed Nishimura to immediately latch on to Younger from behind

                      by the hair after Tin Roof employees released her to the smoking and

                      queue area;

              f.      They failed to assist Younger who was extremely vulnerable while taken

                      from behind by the hair;

              g.      They failed to stop the violent altercation between Younger and

                      Nishimura;

              h.      They stood idly by while the crowd cheered on the fight;



                                                3
                                                                                                         Electronically Filed - City of St. Louis - January 21, 2021 - 11:46 AM
    Case: 4:21-cv-00282-NCC Doc. #: 7 Filed: 03/05/21 Page: 4 of 4 PageID #: 37




               i.      They provided the weapon (the mug) to Nishimura and did not take it back

                       from her before she began her violent altercation with Younger;

               j.      They watched the violent altercation between Nishimura and Younger and

                       did nothing to stop it;

               h.      They exacerbated the violent situation by forcibly throwing Nishimura and

                       Younger in the same Tin Roof smoking and queue area.

       21.      The acts and omissions of Tin Roof caused significant harms and losses to

Younger including a fractured skill, partial blindness, a traumatic brain injury which has caused,

among other things, attempted suicide, loss of her job, inability to pay her bills, medical bills past

and future, economic injury past and future, loss of ability to enjoy life, pain, suffering,

humiliation and embarrassment.

       ACCORDINGLY, Plaintiff, through counsel, respectfully requests that judgment issue in

favor of Plaintiff and against Tin Roof St. Louis, LLC for compensatory damages in an amount

that is fair and reasonable in excess of $50,000.00, costs and attorneys’ fees and for all such

other relief as this Court deems just and proper under the circumstances.


                                                       RESPECTFULLY SUBMITTED



                                                 BY:   _/s/ Dale R. Funk_____________
                                                       Dale R. Funk, #65326
                                                       Dale Funk and Associates, LLC
                                                       3024 S. Jefferson Ave.
                                                       Saint Louis, MO 63118
                                                       (314) 438-3865
                                                       (203) 905-6751 (fax)
                                                       dale@dalefunklaw.com

                                                       Attorney for Plaintiff



                                                  4
